

114 S2956 IS: Global Malnutrition Prevention and Treatment Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2956IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Coons (for himself, Mr. Wicker, Mr. Kaine, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo advance targeted, high-impact, and evidence-based interventions for the prevention and treatment of global malnutrition, to improve the coordination of such programs, and for other purposes.1.Short titleThis Act may be cited as the Global Malnutrition Prevention and Treatment Act of 2021.2.Nutrition programs(a)In generalThe Administrator of the United States Agency for International Development, in coordination with relevant Federal departments and agencies, is authorized and encouraged to scale up the prevention and treatment of global malnutrition, including by supporting efforts—(1)to target high-impact and evidence-based resources and nutrition interventions to support the most vulnerable populations, including children younger than 5 years of age and pregnant and lactating women, susceptible to severe malnutrition, including both stunting and wasting;(2)to increase coverage, particularly within priority countries, of high-impact and evidence-based nutrition interventions that include coordinated deployment of prenatal vitamins, breastfeeding support, vitamin A supplementation, emergency therapeutic food, and other evidence-based interventions as appropriate;(3)to increase the use of context and country-appropriate fortification of staples and condiments with essential nutrients;(4)to advance evidence-based programs and interventions carried out using data-driven approaches, best practices, and targeted to country-specific contexts and needs;(5)to support the development of country-specific policies to prevent and treat malnutrition;(6)to leverage investments to strengthen primary health systems and support community health workers in order to advance improved nutrition outcomes; and(7)to ensure rigorous monitoring and evaluation of all nutrition programs and interventions.(b)CoordinationThe Administrator of the United States Agency for International Development, in coordination with relevant Federal departments and agencies, should coordinate with bilateral and multilateral donors, partner country governments, United Nations agencies, civil society, nongovernmental organizations, including faith-based organizations, and the private sector to scale up efforts to prevent and treat global malnutrition, including by—(1)building the capacity of local and community-based organizations and partner country governments to expand coverage and ensure sustainability of nutrition interventions;(2)expanding research and innovation to identify and scale effective and evidence-based nutrition interventions based on country-specific contexts;(3)improving the coordination of nutrition interventions, including within the United Nations;(4)leveraging additional resources and ensuring appropriate burden-sharing to support nutrition interventions in priority countries;(5)expanding domestic resource mobilization and domestic financing for nutrition interventions; and(6)encouraging investment into innovative and multistakeholder finance partnerships.3.Priority countries(a)DesignationThe Administrator, in coordination with the Nutrition Leadership Council, shall—(1)designate certain countries as priority countries for the purposes of prioritizing programs to prevent and treat malnutrition; and (2)not later than 5 years after the date of the enactment of this Act, review and update such designations based on the criteria described in subsection (b).(b)CriteriaIn selecting priority countries under subsection (a), the Administrator should consider—(1)the prevalence of severe malnutrition among children younger than 5 years of age and pregnant and lactating women;(2)the presence of high-need, underserved, marginalized, vulnerable, or impoverished communities;(3)the enabling environment for improved nutrition, including the presence of national nutrition plans and the demonstration of strong political commitment; and(4)other appropriate factors.(c)Sense of CongressIt is the sense of Congress that the Administrator should continue to undertake nutrition interventions in countries that are not selected as priority countries, particularly if opportunities are identified to advance multi-sectoral development programming and to integrate efforts to prevent and treat global malnutrition with other priority areas and program objectives.4.Coordination(a)Nutrition Leadership CouncilThere is established at the United States Agency for International Development (referred to in this section as USAID), the Nutrition Leadership Council (referred to in this section as the Council), which shall coordinate efforts by USAID to prevent and treat malnutrition globally.(b)DutiesThe Council shall—(1)advance efforts by USAID to prevent and treat malnutrition globally;(2)ensure that nutrition interventions, particularly within priority countries, are carried out in close coordination with and aligned with existing United States Government and USAID strategies, including—(A)the Senator Paul Simon Water for the World Act of 2014 (Public Law 113–289); (B)the Global Food Security Act of 2016 (22 U.S.C. 9301 et seq.);(C)the Global Fragility Act of 2019 (22 U.S.C. 9801 et seq.); and(D)the Global Child Thrive Act of 2020 (subtitle I of title XII of division A of Public Law 116–283); and (3)ensure that nutrition programs and interventions are coordinated with nutrition programs carried out by other relevant Federal departments and agencies.(c)MembershipThe Council shall include representatives of—(1)the Bureau for Global Health;(2)the Bureau for Resilience and Food Security;(3)the Bureau for Humanitarian Assistance; and(4)other appropriate USAID bureaus and offices.(d)Interagency effortsIn carrying out the activities described in section 2, the Administrator, in coordination with relevant Federal departments and agencies, shall seek to leverage additional private sector resources to prevent and treat malnutrition in priority countries by—(1)increasing cooperation between USAID, the Millennium Challenge Corporation, the United States International Development Finance Corporation, and other relevant Federal departments and agencies to better leverage the full spectrum of grants, technical assistance, debt, equity, loan guaranty tools, and public-private partnerships to prevent and treat global malnutrition;(2)utilizing the Administrator’s role as Development Finance Corporation Vice Chair to consider opportunities within the Development Finance Corporation’s development impact framework that support improved nutrition outcomes; and(3)exploring opportunities to advance burden-sharing in nutrition-related assistance.5.Implementation plan(a)In generalNot later than 260 days after the date of the enactment of this Act, the Administrator, in coordination with other relevant Federal departments and agencies, shall develop and submit to the appropriate congressional committees an implementation plan to prevent and treat global malnutrition and carry out the activities authorized under section 2. (b)ContentsThe implementation plan required under subsection (a) shall—(1)establish specific and measurable goals, objectives, and performance metrics towards prevention and treatment of global malnutrition, including clear benchmarks and intended timelines for achieving such goals and objectives;(2)establish baseline measurements and time-bound targets for increasing coverage of key nutrition interventions in priority countries, which may include scaling up to—(A)80-percent coverage for—(i)vitamin A (to be measured by the proportion of children 6 to 59 months old receiving 2 high-dose vitamin A supplements in a given year);(ii)prenatal vitamins (measured by the proportion of pregnant women who received multiple micronutrient supplementation daily); and (iii)breastfeeding (as measured by proportion of mothers of children between 0 and 5 months of age reached by promotion of breastfeeding activities); and(B)50-percent coverage for treatment of wasting (as measured by the proportion of children 6 to 59 months with severe acute malnutrition receiving therapeutic feeding treatment);(3)require monitoring and evaluation plans for all nutrition programs and activities, as appropriate;(4)in countries that were selected as priority countries, ensure that nutrition is adequately addressed within the Country Development Cooperation Strategy to the extent practicable and identify opportunities to expand efforts to prevent and treat malnutrition, including through leveraging existing health and development programs and other ongoing activities; and(5)require all USAID grants, contracts, and cooperative agreements for the purposes of the treatment or prevention of severe malnutrition to include targets for increased coverage of high-impact nutrition interventions, including the establishment of baseline measurements from which to quantify progress.(c)Stakeholder consultationThe implementation plan required under this section shall be developed in consultation with, as appropriate, representatives of nongovernmental organizations, including faith-based organizations, civil society groups, multilateral organizations and donors, relevant private, academic, and philanthropic entities, and the appropriate congressional committees.6.Reporting requirements(a)Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 additional years, the Administrator shall submit a report to the appropriate congressional committees that describes the progress made towards preventing and treating malnutrition, including—(1)a summary of the progress made towards achieving the specific and measurable goals, objectives, and performance metrics towards ending global malnutrition identified as required under section 5(b)(1);(2)in countries identified as priority countries—(A)a detailed summary of nutrition programs and activities in the previous fiscal year, including—(i)a breakdown of the countries to which nutrition resources have been allocated; and (ii)the estimated number of people reached through nutrition interventions; and(B)an assessment of the coordination of nutrition programs with other health and development programs and priorities; (3)a summary of efforts to expand research and innovation to development and scale up new tools to prevent and treat global malnutrition;(4)an assessment of the collaboration and coordination of USAID nutrition efforts with the United Nations agencies, the World Bank, other donor governments, host country governments, civil society, the private sector, and other efforts, as appropriate;(5)a description of other donor and host country financial commitments and efforts to prevent and treat malnutrition; and(6)the constraints on implementation of programs and key lessons learned from programs and activities from the previous fiscal years.(b)Use of informationThe Administrator may choose to include the report required in this section as a component of other congressionally mandated reports provided to appropriate congressional committees, as appropriate.7.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)the Global Malnutrition Prevention and Treatment Act of 2021..8.SunsetThis Act shall cease to have force or effect beginning on the date that is 7 years after the date of the enactment of this Act. 